In an action to recover payment on a promissory note, the defendant appeals from (1) an order of the Supreme Court, Suffolk County (Gerard, J.), dated May 16, 2000, which granted the plaintiffs motion for summary judgment and denied his cross motion for summary judgment dismissing the complaint, and (2) a judgment of the same court, dated August 9, 2000, which is in favor of the plaintiff and against him in the principal sum of $75,000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Contrary to the defendant’s contention, the doctrine of res judicata does not bar the litigation on the merits of the plaintiffs action to recover payment on a promissory note. The plaintiffs claim in this action is independent of his prior claims in a Federal action relating to the defendant’s alleged tortious conduct in causing the breakup of the plaintiffs medical practice (see, Coliseum Tower Assocs. v County of Nassau, 217 AD2d 387; cf., Smith v Russell Sage Coll., 54 NY2d 185).
The defendant’s remaining contentions are without merit. Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.